Title: From Thomas Jefferson to the District of Columbia Commissioners, 2 June 1801
From: Jefferson, Thomas
To: Commissioners, the District of Columbia


               
                  June 2d. 1801.
               
               On consideration of the three plans presented by Capt Hobens for providing an apartment for the H. of Representatives of the US. that appears to me most to be approved which proposes to raise, to the height of one story only, the elliptical wall or arcade in the Southern wing destined ultimately for their occupation; without carrying up at present the external square wall which is to include it.
               It seems preferable to that which proposes a temporary room of scantling in the center, to cost between 4. & 5000. D. the whole of which would be to be taken away in future, & nothing saved but what the scantling might then be worth. whereas, of the elliptical room thought preferable, & which he supposes will cost 5600. D. he thinks not more than 1000. D. will be lost when the wing shall be compleated in future: and it seems desireable that whatever money is expended, should go as much as possible to the execution of the permanent building.
               The plan of raising the elliptical building only one story seems preferable to that for raising it two stories. 1st. because it will cost but half as much; a circumstance desireable to the present state of the City funds & to their immediate prospects. 2. mr Hobens observes there will be considerable inconveniencies in carrying up the elliptical wall now without the square one, & the square one in future without the elliptical wall, and that these difficulties increase as the walls get higher. this obstacle then is lessened more than one half by raising the elliptical wall to one half of it’s height only.
               Another advantage in adopting the elliptic building is that, if before it is raised one story the prospects of money should brighten & the difficulties of proceeding with it separately from the squarewall should be found less than has been apprehended, we can then proceed to raise it’s second story.
               
                  
                     Th: Jefferson
                  
               
            